Citation Nr: 0735435	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling. 

2.  Entitlement to service connection for bilateral arthritis 
of the hands.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, 
type II.  

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection herniated 
nucleus pulposus of C5-C6.  

6.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
shoulder disorder.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
April 1970, and from September 1970 to July 1975.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO (a Travel Board hearing).  
A transcript of that hearing is contained in the claims file.  

The Board here styles the veteran's claimed lumbosacral 
condition as a low back disorder rather than the RO's 
characterization as "lumbosacral strain" because medical 
evaluation including upon VA examination in November 2003, 
clearly present a broader disability picture than lumbosacral 
strain.  

The issue of entitlement to service connection for bilateral 
arthritis of the hands and entitlement to an increased 
evaluation for a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not present in service, was not present 
within the first post-service year, and is not otherwise 
related to service. 

2.  Diabetes mellitus, type II, was not present in service, 
was not present within the first post-service year, and is 
not otherwise related to service.  

3.  The veteran's claim of service connection for herniated 
nucleus pulposus of C5-C6 was previously denied by a December 
1977 Board decision.  

4. The evidence received since that December 1977 Board 
decision, to the extent new, and to the extent that it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for herniated nucleus 
pulposus of C5-C6, is either cumulative or redundant, or 
fails to raises a reasonable possibility of substantiating 
the claim.

5.  The veteran's claim of service connection for a right 
shoulder disorder was previously denied by a September 1983 
Board decision.  

6. The evidence received since that September 1983 Board 
decision, to the extent new, and to the extent that it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right shoulder 
disorder, is either cumulative or redundant, or fails to 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  New and material evidence has not been received to reopen 
the claim of service connection for herniated nucleus 
pulposus of C5-C6.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156 (2007).

4.  New and material evidence has not been received to reopen 
the claim of service connection for a right shoulder 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a December 2003 letter addressing all issues here 
adjudicated, as well as by another December 2003 letter 
addressing the claim for service connection for hypertension, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters satisfied all four 
notice requirements of the VCAA.  The letters informed of the 
evidence required to substantiate the claims for service 
connection for arthritis of the bilateral hands, 
hypertension, diabetes, herniated nucleus pulposus of C5-C6, 
and a right shoulder disorder.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309, Part 4.  They also informed what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by these letters, the veteran was 
requested to submit any evidence in his possession, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, by the December 2003 letter addressing all the claims, 
the RO appropriately informed the veteran that his claims for 
service connection for herniated nucleus pulposus of C5-C6 
and a right shoulder disorder were previously finally denied, 
and that in order to reopen those claims, he would have to 
submit new evidence that would present a reasonable 
possibility that the prior outcome in the adjudication 
(denial of claim) would change (to a grant), through 
submission of evidence relating to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The RO also then informed of the evidentiary 
elements required to support a grant of those claims on the 
merits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such errors were 
harmless because service connection is here denied for all 
the appealed claims here adjudicated, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

These December 2003 letters requested that the veteran advise 
of any VA and/or private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folders.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folders, and the veteran was 
duly informed, including by the appealed March 2004 rating 
action and a January 2005 SOC, of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence presenting a reasonable possibility of furthering 
any of the appealed claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran was not afforded a VA examination to 
address any of his claims for service connection here 
adjudicated.  Because the claims for service connection for 
herniated nucleus pulposus of C5-C6 and a right shoulder 
disorder are not here reopened, no VA examinations need be 
afforded to develop those claims.

While the veteran has contended that he was diagnosed and 
treated for diabetes mellitus since shortly after service, 
and he believes that his hypertension manifested in service, 
this is not supported by any medical evidence of record, and 
the veteran, as a layperson, cannot establish the presence of 
diabetes or hypertension, which are disease not subject to 
lay observation or diagnosis.  Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Hence, upon consideration of these for 
criteria, a VA examination is not warranted to assist the 
veteran in developing his claims for service connection for 
hypertension or diabetes mellitus, type II.  38 C.F.R. 
§ 3.159(c)(4).

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, as well as by testimony at the Travel 
Board hearing before the undersigned in June 2007.  There is 
no indication that the veteran or his representative 
expressed a further desire to address his claims which has 
not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Laws Governing Claims for Service Connection 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection for a disability on a direct 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted on a direct basis 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Certain diseases, such as arthritis, hypertension, and 
diabetes mellitus, may be subject to service connection based 
on presumed incurrence in service if manifested to a 
compensable degree within one year subsequent to service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. The 3, 2007); See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

III.  Claim for Service Connection for Hypertension

For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2007).  The Board calls attention 
to the requirement of particular relevance in this case, that 
blood pressure readings be "predominantly" elevated to 
support a diagnosis of hypertension.  VA law recognizes that 
an occasional elevated reading under duress or other 
circumstances does not establish the presence of 
hypertension.  For this reason, for rating purposes 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Code 7101, Note 1.  In the evidentiary 
discussion and analysis below, a few isolated elevated 
readings in service and post service, where predominant 
readings are not elevated, is ultimately insufficient to 
establish hypertension either beginning in service or 
otherwise related to service.  

The veteran testified at his June 2007 hearing that he had 
headaches in service and received pain medication for those 
headaches.  He further testified that subsequent to service 
physicians had related his headaches to hypertension.  
However, service medical records do not show significant 
treatment for headaches, and generally show such symptoms as 
related to an underlying condition, such as cold or flu.  No 
diagnoses of hypertension are noted in his service medical 
records. 

Service medical records include a treatment in May 1975 for a 
complaint of chest pains.  An initial blood pressure reading 
was 130/70.  Additional readings were as follows: 150/105 in 
the left arm seated and 140/84 in the right arm seated, and 
150/100 in the left arm standing and 140/100 in the right arm 
standing.  The veteran reported having been under a doctor's 
care for heart disease prior to entering the Army.  The 
practitioner noted that while the veteran's blood pressure 
was elevated, his heart had a regular sinus rhythm without 
murmur.  The practitioner assessed a situational reaction, to 
rule out heart disease.   

The Board notes, parenthetically, that because the veteran's 
service entrance examination are negative for cardiovascular 
disease and hypertension, the presumption of cardiovascular 
soundness upon entry into service cannot be overcome by the 
veteran's mere mention, in service, of treatment prior to 
service for heart disease.  Clear and unmistakable evidence 
both that the condition existed prior to service and that the 
condition was not aggravated by service is required to 
overcome the presumption of soundness where veteran is found 
upon enlistment examination to be in sound condition and 
where defects, infirmities, or disorders were not noted upon 
entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.304(b) (2007).

Subsequently in service, some medical records document 
complained-of dizzy spells, but without elevated blood 
pressure readings and without findings of disability.  

The veteran sought treatment in service in May 1975 for 
complaints of chest pain, and then reported that he had a 
myocardial infarction in January 1975, with hospitalization 
for 16 days, while the veteran was stationed in Germany.  
However, there was no record of this myocardial infarction, 
and no record obtained of the reported hospitalization.  
Consulting physician expressed that he "severely doubt[ed]" 
that the veteran had a myocardial infarction in January 1975, 
and doubted even more so that the veteran's complained-of  
chest pains were cardiac in origin.  Blood pressure readings 
were 130/80 and 122/84; blood pressure was not found to be 
elevated, and other evidence of heart disease was not found.  
A treating practitioner noted that a more complete assessment 
was to be made upon obtaining requested records of the  
reported hospitalization in January 1975.  However, service 
medical records do not indicate that any records of the 
alleged myocardial infarction and hospitalization in January 
1975 were ever received.   

The veteran's service separation examinations in November 
1969 and May 1975 include findings of normal heart and 
cardiovascular systems, and no findings of hypertension.  
Blood pressure was 112/62 seated at the November 1969 
examination, and 138/82 seated at the May 1975 examination.  

In October 1976 the veteran submitted a claim for benefits, 
and reported suffering a heart attack in August 1974, while 
stationed in Kirchgoens, Germany, with treatment at the Army 
hospital.  The RO in a January 1977 decision denied service 
connection for a heart condition.  

Upon VA cardiac examination in December 1976, cardiac testing 
showed a sinus rhythm with mild conduction delay, but with no 
acute changes.   Blood pressure was 120/80.  The examiner 
noted these cardiac findings, and assessed that the veteran 
had no heart disease.  

In February 1980 the veteran submitted a February 1979 
treatment record from Century Memorial Hospital in Century, 
Florida, for complaints of severe headaches of unknown origin 
and questionable peptic ulcer.  Multiple tests were negative 
or within normal limits or with essentially normal finings, 
including an electrocardiogram, a brain scan, and an upper 
gastrointestinal series.  Final diagnoses were acute 
gastritis and tension headache.  Neither hypertension nor any 
other cardiovascular disorder was diagnosed.  

Also among submitted records in February 1980 were copies of 
treatment notes dating from September 1976 to December 1979.  
These included some single blood pressure readings.  They 
were as follows:  130/70 in September 1976, 130/60 in April 
1978, 150/90 in August 1978, 120/(illegible) in February 
1979, and 160/80 later in February 1979.

Thus, while there are some isolated elevated blood pressure 
readings in the three or four years following service, and a 
few isolated elevated readings in service, these were not 
found to represent hypertension either at the time or upon 
subsequent medical evaluation of the veteran for 
cardiovascular disease proximate to service.  Hypertension is 
not diagnosed for years post service, the veteran has not 
presented any medical evidence causally linking current 
hypertension to the veteran's period of service, or otherwise 
opining that hypertension began in service.  There is also no 
medical evidence showing hypertension manifested to a 
compensable degree within one year following service, and, as 
shown, cardiac evaluation following service affirmatively 
suggests that hypertension was not present.

While the Board notes the veteran's contentions both in 
service and shortly after service that he was hospitalized in 
service in Germany for a myocardial infarction, those 
contentions are ultimately not pertinent to this case because 
the veteran has not claimed entitlement to service connection 
more generally for any cardiovascular disease, but rather has 
limited his claim to hypertension.  As noted, the RO denied a 
claim for service connection for a heart condition by a 
January 1977 decision, and that decision became final.  In 
the Board's view, in the absence of a request to reopen the 
claim for service connection for a cardiac condition, that 
issue of a cardiac condition due to service is res judicata.  
That is to say, the question has been settled.  

The Board considers there to be no reasonable likelihood that 
medical records exist to be obtained (in furtherance of the 
veteran's hypertension claim) of hospitalization for a 
myocardial infarction in service.  For this conclusion, the 
Board relies on medical evidence virtually conclusive of the 
absence of the alleged myocardial infarction, and medical 
evidence indicating the unavailability of any record of the 
alleged hospitalization, as noted: a consulting physician in 
service, in May 1975, upon thorough diagnostic evaluation, 
considered and rejected ("severely doubted") the veteran's 
contention of past heart attack; that consulting physician 
requested the records of the alleged January 1975 
hospitalization and none were received into the service 
medical records or noted to have been received; VA and 
private cardiac evaluations with diagnostic tests in years 
immediately after service also identified no cardiac 
abnormalities as residual of a myocardial infarction.

Hypertension is not a disorder subject to lay observation, 
and thus the veteran's own contentions of having hypertension 
beginning in service are not cognizable to support the claim.  
Espiritu.  In the absence of other cognizable medical or 
other evidence supportive of the claim, the weight of 
cognizable evidence is against the presence of hypertension 
either in service or within the first post-service year, and 
is against hypertension being otherwise causally related to 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert.

IV.  Claim for Service Connection for Diabetes Mellitus, Type 
II

At the June 2007 hearing before the undersigned, the veteran 
testified that he had been diagnosed with diabetes mellitus, 
type II, beginning in 1976, shortly after service, and was 
prescribed medication for the disorder within weeks of that 
diagnosis, with ongoing diagnosis and treatment for diabetes 
mellitus up to the present.  A review of the medical records, 
however, fails to show any medical notation, diagnosis, or 
treatment for diabetes mellitus in years proximate to 
service.  Again, the veteran's statements as to what a doctor 
purportedly said are simply too attenuated and inherently 
unreliable to constitute medical evidence required to support 
a claim.  Robinette.  Diabetes mellitus is not a disorder 
subject to lay observation or diagnosis, and hence the 
veteran's lay contentions are insufficient to establish the 
presence of that disorder in the years proximate to service.  
Espiritu; cf. Jandreau.  Accordingly, the preponderance of 
the cognizable evidence of record is against the claim for 
service connection for diabetes mellitus, type II, on a 
direct or first-year-post-service presumptive basis.  
38 C.F.R. § 3.303, 3.307, 3.309.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.



V.  Whether New and Material Evidence has Been Presented to 
Reopen Claims for Service Connection for Herniated Nucleus
Pulposus of C5-C6, and a Right Shoulder Disorder 

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claims 
for service connection for herniated nucleus pulposus of C5-
C6 and a right shoulder disorder were filed after that date, 
the new language of 38 C.F.R. § 3.156(a) will be applied.  To 
whatever extent the new regulation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The veteran's claim for service connection for herniated 
nucleus pulposus of C5-C6 was previously finally denied by 
Board in a December 1977 decision.  

Prior to that decision, the Board in June 1977 remanded the 
case for the Montgomery RO to obtain records of treatment at 
Baptist Hospital, and for a further VA examination.  Those 
Baptist Hospital records were obtained in June 1977.  They 
included a September 1976 record of two-day hospitalization 
for complaints of right neck and shoulder discomfort, which 
veteran reported were of "insidious onset" (as described by 
the examiner) approximately four months prior to the 
hospitalization.  There was no noted association with the 
veteran's service periods.  Rather, a history of treatment 
was noted over that interval since the onset of symptoms, 
including treatment for muscle spasms with muscle relaxants, 
shots, medications, and six days of hospitalization earlier 
in September 1976.  In the two-day hospitalization, T6-T7 
paravertebral muscle spasms were noted, as was right-side 
paracervical muscle spasm.  Some sensory dysfunction in the 
right upper extremity was also noted.  Treatment had included 
cervical traction at both the prior at current September 1976 
hospitalizations.  A final diagnosis was herniated nucleus 
pulposus C5-C6 on the right, as confirmed by cervical 
myelogram.  

Upon VA orthopedic examination in July 1977, the examiner 
noted that he did not have records from the Baptist Hospital 
for review, and it appears from the examiner's noted history 
that he also did not have service medical records available 
for review.  Rather, the examiner accepted the veteran's 
account of having injured his back and right shoulder in a 
truck accident in service in 1972, with pain in both the back 
and shoulder since that injury, with prescribed pain 
treatment and limited duty.  The veteran also then reported 
that at the hospitalization at Baptist Hospital in September 
1977 he had been diagnosed with both a ruptured disc and a 
separated right shoulder, with treatment with cervical 
traction for a month during that hospitalization. 

July 1977 VA x-rays of the cervical and lumbar spine and 
right shoulder showed no disorders or degenerative 
conditions.  The July 1977 VA orthopedic examiner diagnosed 
chronic lumbosacral and cervical strain, and possible 
herniated nucleus pulposus, including based on limitations 
shown on physical examination.  

The Board's December 1977 denial of service connection for 
herniated nucleus pulposus of C5-C6 was based on the weight 
of the evidentiary record showing that disorder developing 
post service and not causally related to service.  Service 
medical records showed no complaint, finding, treatment, or 
diagnosis of any cervical spine disorder.  The veteran's 
contention of having injured his cervical spine in an 
automobile accident in service was not supported by the 
evidentiary record.  

Since that Board decision, the veteran has presented several 
private treatment records, and additional VA treatment 
records were obtained, addressing the veteran's cervical 
spine.  In February 1980 the veteran submitted a September 
1976 treatment record from the University Hospital and Clinic 
in Pensacola, Florida, finding severe cervical torticollis.  
However, this September 1976 assessment does not establish 
herniated nucleus pulposus of C5-C6 more proximate to service 
than did evidence of record at the time of the December 1977 
denial.  

A June 2003 private CT scan of the cervical spine established 
the presence of arthritis of the cervical spine at multiple 
levels.  However, this and other submitted medical records 
addressing the cervical spine since the December 1977 Board 
denied do not establish any causal link between service and 
the veteran's herniated nucleus pulposus of C5-C6.  

Thus, because the newly submitted medical evidence does not 
serve to establish the presence of herniated nucleus pulposus 
of C5-C6 in service or to establish a causal link between 
service and that disorder, the newly submitted medical 
evidence does not present a reasonable possibility of 
substantiating the claim, to support reopening the claim.  
38 C.F.R. §  3.156(a).  

Statements by the veteran since the December 1977 denial, as 
well as the veteran's brother's submitted statement in 
February 2004, constitute no new evidence which would present 
a reasonable possibility of substantiating the claim, to 
support reopening the claim.  38 C.F.R. § 3.156(a).  The 
veteran's statements are in essence redundant of prior 
statements to the effect that he injured his cervical spine 
in his automobile accident in service.  His brother's 
statement does not establish any first-hand or even 
contemporaneous knowledge of the veteran having injured his 
neck in service, to support the claim.  

Accordingly, absent new and material evidence, the claim for 
service connection for herniated nucleus pulposus of C5-C6 
does not warrant reopening.  38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for a right 
shoulder disorder was previously finally denied by Board in a 
September 1983 decision.  The Board based that decision on an 
evidentiary record again consisting of no service medical 
records showing any complaints, findings, diagnosis, or 
treatment for a right shoulder disorder.  The veteran had 
contended that he injured the right shoulder in his in-
service automobile accident.  However, again, the claims 
folders contain the Baptist Hospital hospitalization record 
of September 1976 documenting the veteran's report of gradual 
onset of his right shoulder symptoms beginning approximately 
four months prior, with no report upon that hospitalization 
of any origin related to service.  

Medical records subsequent to that September 1983 decision 
shows an ongoing right shoulder disorder, but fails to 
establish a causal link to service.  Thus, because the newly 
submitted medical evidence does not serve to establish the 
presence of a right shoulder disorder in service or to 
establish a causal link between service and that disorder, 
the newly submitted medical evidence does not present a 
reasonable possibility of substantiating the claim, to 
support reopening the claim.  38 C.F.R. § 3.156(a).  

Statements by the veteran since the September 1983 denial, as 
well as the veteran's brother's submitted statement in 
February 2004, also constitute no new evidence which would 
present a reasonable possibility of substantiating the claim, 
to support reopening the claim.  38 C.F.R. § 3.156(a).  The 
veteran's statements are in essence redundant of prior 
statements to the effect that he injured his right shoulder 
in his automobile accident in service.  His brother's 
statement does not establish any first-hand or even 
contemporaneous knowledge of the veteran having injured his 
right shoulder in service, to support the claim.  

Accordingly, absent new and material evidence, the claim for 
service connection for a right shoulder disorder does not 
warrant reopening.  38 C.F.R. § 3.156(a).  


ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus, type II, is denied. 

The claim for entitlement to service connection for herniated 
nucleus pulposus of C5-C6 is not reopened; service connection 
is denied.

The claim for entitlement to service connection for a right 
shoulder disorder is not reopened; service connection is 
denied.


REMAND

As noted, the veteran's appeal of a claim for an increased 
rating for a low back disorder originates from a March 2004 
RO rating decision.  The veteran in July 2004 submitted a 
notice of disagreement with that decision, including as to 
the denial of an increased evaluation for a low back 
disorder.  However, the RO in a January 2005 statement of the 
case (SOC) failed to address that increased rating claim, 
instead only addressing the other claims addressed by the 
Board in the above decision.  The veteran in a VA Form 9 
submitted in March 2005 again expressed dissatisfaction with 
the RO's decision, expressing his belief that his current 
level of back pain and disability had not been recognized.  
While the veteran's appeal for an increased rating for his 
low back disorder was not addressed at the hearing before the 
undersigned in June 2007, the appeal was also not withdrawn.  

Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case. 38 C.F.R. § 
19.26 (2007).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995) and Manlincon v. West, , 12 Vet. 
App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (2000) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken). Additionally, on 
remand, the RO should complete any additional development 
deemed necessary. 38 C.F.R. § 19.26 (2007).

The veteran also contends that he has arthritis of the hands 
due to cold injury in service, or, alternatively, contends 
that he developed arthritis of the hands in service, or that 
his arthritis of both hands is otherwise related to service.  
At his June 2007 hearing the veteran testified that he was 
stationed in the Bavarian area of Germany, that it was very 
cold, and that he suffered frostbite to one of his hands, and 
experienced carpal tunnel syndrome in the other hand.  He 
testified that he received treatment in service in the form 
of pain medication for his hands, and that his conditions of 
the hands resulted in his current arthritis of the hands.  He 
further testified that he repeatedly went to sick call 
complaining of the cold conditions, and they kept giving him 
pain medication.  He also contended that he was diagnosed 
with arthritis in service.  However, no arthritis diagnosis 
is reflected in the service medical records, and the veteran 
has not provided any medical opinion evidence establishing an 
etiological relationship between service and current 
arthritis of either hand.  

February 1969 service treatment records note symptomatic cold 
injury to the hands, including cold injury to the 3rd and 4th 
fingers of the left hand.  Swelling and vesicle formation in 
the middle finger of the left hand was noted.  Cold injury 
was assessed. The veteran was placed on limited duty profile 
for two weeks with a dressing applied to the affected 
fingers.  

Subsequent service treatment records include no complaints, 
findings, or diagnoses of any conditions of the hands.  There 
is no diagnosis in service medical records of arthritis 
generally, or of arthritis of the hands in particular.  The 
veteran's service separation examinations in November 1969 
and July 1975 include no findings of disorders of the hands, 
with the upper extremities assessed as normal.  

However, recent treatment records do reflect the presence of 
arthritis of the hands, as well as carpal tunnel syndrome.  
In light of the documented in-service treatment for cold 
injury to the hands, the recent diagnoses of hand 
disabilities, and the lay assertions of continuity of 
symptomatology, the Board finds that a VA examination is 
necessary to clarify the etiology of the veteran's current 
hand problems. 

Accordingly, the case is REMANDED for the following action:

1. Following any indicated development, 
the RO should prepare and furnish to 
the veteran and his representative an 
SOC, and afford him the opportunity to 
file a substantive appeal with regard 
to the issue of entitlement to an 
increased rating for a low back 
disorder.

2.  If, and only if, a timely 
substantive appeal is filed to perfect 
an appeal, the case should be returned 
to the Board.  Without such action, the 
Board does not have jurisdiction of the 
issue.

3.  The veteran should be scheduled for 
appropriate VA examination for an 
opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has any 
present disability of the hands as a 
result of active service to include 
cold injuries in 1969.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report.  
Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


